Citation Nr: 1645509	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  12-00 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He also had subsequent service in the National Guard.  The Veteran's DD Form 214 includes the Combat Infantryman Badge, the Bronze Star, and the Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned at a July 2014 Board hearing; the transcript of the hearing is of record.  This matter was subsequently remanded in September 2015 for records development and to afford the Veteran an audiological examination and medical opinion.  


FINDINGS OF FACT

1. Upon audiometric evaluation, the Veteran has demonstrated a current bilateral hearing loss disability pursuant to VA regulations.

2. The Veteran had in-service noise exposure as he was subject to small arms fire, mortar, and rocket blasts in combat. 

3. The probative evidence of record demonstrates that the Veteran's bilateral hearing loss had its clinical onset during his period of active duty.  He has provided credible lay statements regarding having experienced difficulty hearing in service especially in the days following a loud mortar attack as well as in the years following separation from service.

4. There is no probative evidence against a relationship between the Veteran's current hearing loss disability and service, and the positive lay evidence remains uncontroverted by the record.  In this regard, the medical opinions of record have inadequately concluded, without appropriate rationale and without regard to the Veteran's lay statements or the correct facts of his case, that there is no relationship between his current hearing loss disability and service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


ORDER

Service connection for a bilateral hearing loss disability is granted.



____________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


